Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US Patent 8358877); and further in view of Imaizumi et al (US Patent 8587818).
With regard to claims 1 and 11, Moguchi disclosed extracting a region of interest from an image, the region including one or more boundaries between different sections of the region of interest (refer to claim 7, lines 44-50); 
generating a multi-scale data set of the region of interest based on the region of interest (refer to col. 2, lines 1-6);
initializing a model of the region of interest, the initialized model determining at least a first boundary and a second boundary within the region of interest (refer to col. 4, lines 41-46);
optimizing a plurality of active contours within the region of interest based on the model of the region of interest and further based on the multi-scale data set, the optimized plurality of active contours identifying the one or more boundaries within the region of interest (refer to col. 4, lines 47-55); and

With regard to claim 11, claim 11 is similarly analyzed and rejected the same as claim 1.
Allowable Subject Matter
2.	Claims 2-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
claim and any intervening claims.
Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9095269), (8587818), (8502875) and (7547602).


Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
03/11/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669